DETAILED ACTION
This is the First Office Action on the Merits based on the 17/386,300 application filed on 07/27/2021 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figure 3), subspecies 1 (Figure 2A) in the reply filed on 01/14/2022 is acknowledged. Claims 1-10 are generic to the elected species and subspecies. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/31/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“load bearing element” in at least claim 1; an exercise handle (see paragraph [0142]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osbrink (US 2019/0290962).

Regarding claim 1:
	Osbrink discloses a load bearing element (any of the handles disclosed by Osbrink, specifically handle 100); and a haptic actuator (vibration motor 207/114), wherein in response to an indication of an event pertaining to a load on the load bearing element, the haptic actuator is configured to generate a vibration pattern corresponding to the event (“A vibration motor 207 is provided for environments in which haptic feedback is preferred, such as noisy environments where the alert cannot be heard, or would be confused with other users employing the same feedback method, for quiet environments, or with users that are hard of hearing.  The motor causes a vibration against the chassis body 100 which translates into the grip assembly 101 to be felt by the user.  The motor may vibrate for a different duration to indicate time-under-tension goals or when a user reaches a target weight goal” see paragraph [0049]); wherein different events are associated with different vibration 

Regarding claim 3:
	Osbrink discloses that the event comprises adjustment of weight loaded by an exercise machine to which the exercise accessory is coupled (“Once the user locates the position along the band that results in the target weight, the resistance is “calibrated”. In some embodiments, once the exercise device determines that it is calibrated, the device may provide the user with audio or haptic feedback such as beeping or vibrating” see paragraph [0067]).

Regarding claim 4:
	Osbrink discloses that the vibration pattern corresponds to an amount of weight loaded by an exercise machine to which the exercise accessory is coupled (The motor may vibrate for a different duration to indicate time-under-tension goals or when a user reaches a target weight goal” see paragraph [0049]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Osbrink (US 2019/0290962) in view of LaFrance et al (US 2020/0054914).
Osbrink discloses the device as substantially claimed above. 

Regarding claim 2:
	Osbrink fails to disclose that the event comprises a command to turn on or off a digital weight.
	LaFrance et al teaches an exercise machine using digital weight. LaFrance further teaches feedback in response to the unracking event (turning on a digital weight) and a racking event (turning off the digital weight), see paragraph [0031].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Osbrink to be an exercise machine using a digital weight and to generate feedback to a command to turn on and off the digital weight, as taught by LaFrance et al, as Osbrink discloses different types of exercise resistances and it is well known to provide feedback to a user when turning on and off a device. 

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Osbrink (US 2019/0290962) in view of Le Chevalier et al (US 2018/0285496).	
Osbrink discloses the device as substantially claimed above. 

Regarding claim 5:

Le Chevalier et al discloses an exercise apparatus comprising a handle with haptic feedback. Le Chevalier et al further teaches feedback that discloses the remaining time of an exercise (the end of a movement set), see paragraph [0112].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Osbrink such that the user received feedback directed towards the remaining time of the exercise, as taught by Le Chevalier et al to motivate the user to finishing an exercise. 

Regarding claim 6:
	Osbrink fails to specifically disclose that the event comprises detection of incorrect form.
Le Chevalier et al discloses an exercise apparatus comprising a handle with haptic feedback. Le Chevalier et al further teaches feedback that discloses the user has incorrect body posture, see paragraph [0112].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Osbrink such that the user received feedback directed towards incorrect body posture, as taught by Le Chevalier et al to help the user perform exercises properly and safely. 

Regarding claim 7:

	Le Chevalier et al discloses an exercise apparatus comprising a handle with haptic feedback. Le Chevalier et al further teaches that feedback is provided to the user when the heart rate is above optimum range or the body temperature is too high. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback of Osbrink to include events such as the heart rate of the user being above optimum range and the body temperature of the user being too high, as taught by Le Chevalier et al to inform the user of important information regarding the exercise. Further, the Examiner notes that the heart rate of a user above optimum range or the body temperature of a user being too high are indicative of a user struggling. 

Regarding claim 8:
	Osbrink discloses that “The haptic feedback for the target weight may be differentiated from the time-under-tension goals by duration or pattern of vibration.” See paragraph [0067]).
Osbrink fails to specifically disclose that the vibration pattern is generated according to a vibration command, wherein the vibration command comprises a vibration intensity and one or more vibration duration pairs, wherein a vibration duration pair comprises a silent period and a vibration period 
Le Chevalier et al teach an exercise device with handles configured to have vibratory haptic feedback. Le Chevalier et al further teach that “Based on implementation, the duration (time), frequency (pattern) and location (left, right, both) of the vibrations are mapped to a library of events to inform the registered user during its exercises, without necessarily having to refer to the paired mobile application for inputs.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrations of Osbrink to be different in pattern (duration, frequency, location) to map to different events, as taught by Le Chevalier et al to allow the device to disclose different information to the user using only haptic feedback. 

Regarding claim 9:
	Osbrink fails to specifically disclose that the exercise accessory comprises a memory (MCU 201) configured to store a mapping of events to corresponding vibration patterns.
Le Chevalier et al teach an exercise device with handles configured to have vibratory haptic feedback. Le Chevalier et al further teach that “Based on implementation, the duration (time), frequency (pattern) and location (left, right, both) of the vibrations are mapped to a library of events to inform the registered user during its exercises, without necessarily having to refer to the paired mobile application for inputs.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrations of Osbrink to be different in pattern (duration, frequency, location) to map to different events, as taught by Le Chevalier et al to allow the device to disclose different information to the user using only haptic feedback. 

Regarding claim 10:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Megan Anderson/Primary Examiner, Art Unit 3784